[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                            By the Division:
The petitioner seeks reduction of a five year period of incarceration that was imposed after a violation of probation hearing conducted on January 6, 2000.
The petitioner was convicted of attempted assault 1st degree, after a plea, on 9-25-92. This offense occurred on 9-11-91 in Bridgeport. The offense involved a firearm and the victim was shot in the ankle. The petitioner's plea resulted in a sentence of twelve years suspended after a six year period of incarceration. CT Page 4664-o
The petitioner was admitted to probation on 6-27-97. That probation had the normal conditions of probation and a special condition that he not possess any weapons.
On August 5, 1999, the Stamford Police chased an automobile in that city. Subsequent investigation resulted in the arrest of the petitioner for throwing a handgun from a vehicle he was driving during this chase. The evidence produced by the State at the violation hearing more than satisfied the standard for a violation of probation. The evidence included an extremely strong circumstantial scenario linking the petitioner to the weapon and also evidence of his admission to possessing the handgun.
At the hearing, the sentencing judge appropriately noted the violation of the special condition of the petitioner's probation by virtue of his possession of the handgun recovered by the Stamford police. The judge also noted the facts of the petitioner's original conviction for possession and use of a firearm.
When imposing sentence, the court cited the need to protect society and imposed the type of sentence designed to accomplish that end. The sentence is not inappropriate or disproportionate.
The petitioner places heavy emphasis on his subsequent acquittal on the weapons charge. This development is irrelevant to the violation of probation hearing and subsequent penalty and provides no basis for the reduction of this sentence.
The sentence is AFFIRMED.
Judges O'Keefe, Klaczark and Norko participated in this decision.